Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 11 and 13- 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ukigaya et al. (U.S. 2017/0287955 A1, hereinafter refer to Ukigaya) in view of Ihara (U.S. 2016/0043132 A1, hereinafter refer to Ihara).
Regarding Claim 1: Ukigaya discloses a photoelectric conversion device (see Ukigaya, Figs.1A and 4 as shown below and ¶ [0001]), comprising: 

    PNG
    media_image1.png
    815
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    647
    media_image2.png
    Greyscale

a semiconductor substrate (100) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0020] and ¶ [0022]); 
a photoelectric conversion unit (30/PD) disposed inside the semiconductor substrate (100) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0020] and ¶ [0022]); 
an amplification transistor (SF) configured to output a signal from the photoelectric conversion unit (30/PD) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0020]- ¶ [0022] and ¶ [0054]); 
an insulating isolation portion (10/20), disposed between the photoelectric conversion unit (30/PD) and the amplification transistor (SF) to surround the amplification transistor (SF) in a plan view, configured to penetrate through the semiconductor substrate (100) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0018]- ¶ [0020] and ¶ [0051]); 
a first well (p-type impurity region 60) in which the amplification transistor (SF4) is disposed (note: pixel transistor 90 which is disposed on the p-type impurity region 60 includes a transfer transistor, an amplification transistor, a reset transistor, a selection transistor, and the like (not shown)) (see Ukigaya, Figs.1A and 4 as shown above and ¶ [0020]- ¶ [0023]); and 
a well contact (WCm/ WCn) which is disposed in the first well (p-type impurity region 60) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0022] and ¶ [0053]- ¶ [0055]), 
wherein a source and a drain of the amplification transistor (SF4) are a first conductivity type semiconductor (note: since the first well (p-type impurity region 60) in which the amplification transistor (SF) is disposed is a p-type, the source/drains of pixel transistor 90 necessarily requires to be an n-type doped region, for support see Ihara, Fig.7, ¶ [0071], and ¶ [0081], which teaches the first to fourth dopant regions 123a, 123b, 125a, and 125b and the common dopant region 123c of pixel transistor formed by ion-implanting dopants of which a conductivity type is opposite to that of the dopants of the well dopant layer 120) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0020]- ¶ [0023], ¶ [0030], and ¶ [0054]- ¶ [0055]), 
wherein the well contact (WCm/ WCn) is a second conductivity type (p-type impurity) semiconductor which is different from the first conductivity type (n-type) semiconductor (note: since the first well (p-type impurity region 60) in which the amplification transistor (SF) is disposed is a p-type, the source/drains of pixel transistor 90 necessarily requires to be an n-type doped region, for support see Ihara, Fig.7, ¶ [0071], and ¶ [0081], which teaches the first to fourth dopant regions 123a, 123b, 125a, and 125b and the common dopant region 123c of pixel transistor formed by ion-implanting dopants of which a conductivity type is opposite to that of the dopants of the well dopant layer 120) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0022] and ¶ [0053]- ¶ [0055]), and 
wherein the well contact (WCm/ WCn) and the first well (p-type impurity region 60) are electrically connected to a source or a drain of the amplification transistor (SF) (see Ukigaya, Figs.1A and 4 as shown above and ¶ [0054]- ¶ [0055]).  
Regarding Claim 2: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 1 as above. The combination of Ukigaya and Ihara further teaches wherein the amplification transistor (SF) is a source follower transistor (see Ukigaya, Figs.1A and 4 as shown above and ¶ [0054]- ¶ [0055]), and 
wherein the first well (WCm/ WCn) is connected to the source of the amplification transistor (SF4) (see Ukigaya, Figs.1A and 4 as shown above and ¶ [0054]- ¶ [0055]).
Regarding Claim 3: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 1 as above. The combination of Ukigaya and Ihara further teaches wherein the photoelectric conversion unit (30/PD) is disposed in a second well (second region of p-type impurity region 60) (see Ukigaya, Figs.1A and 4 as shown above and ¶ [0019]- ¶ [0023]), and
wherein the insulating isolation portion (10/20) is disposed between the first well (first region of p-type impurity region 60) and the second well (second region of p-type impurity region 60) (see Ukigaya, Fig.4 as shown above).  
Regarding Claim 4: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 3 as above. The combination of Ukigaya and Ihara further teaches wherein a floating diffusion (FD) to which a signal carrier generated by the photoelectric conversion unit (30/PD) is transferred (see Ukigaya, Fig.4 as shown above),
wherein the floating diffusion (FD) is disposed in the second well (second region of p-type impurity region 60) (see Ukigaya, Fig.4 as shown above), and 
wherein the insulating isolation portion (10/20) is disposed between the amplification transistor (SF) and the floating diffusion (FD) (see Ukigaya, Fig.4 as shown above).  
Regarding Claim 5: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 1 as above. The combination of Ukigaya and Ihara further teaches wherein a plurality of the amplification transistors (SF) is disposed in a region surrounded by the insulating isolation portion (10/20) (see Ukigaya, Fig.4 as shown above).  
Regarding Claim 6: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 5 as above. The combination of Ukigaya and Ihara further teaches wherein a selection transistor (SL/DX/DS) connected to the amplification transistor (SF/SX) and an output line (wire) (see Ukigaya, Fig.4 as shown above, ¶ [0021], and ¶ [0054] and see Ihara, Fig.2), 
wherein the selection transistor (SL/DX/DS) is shared by the plurality of amplification transistors (SL/DS) (see Ukigaya, Fig.4 as shown above, ¶ [0021], and ¶ [0054] and see Ihara, Fig.2). 
Regarding Claim 7: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 5 as above. The combination of Ukigaya and Ihara further teaches wherein, in the plurality of amplification transistors (SF/DS), a voltage applied to a gate of the amplification transistor (SF/DS) that does not perform readout is lower than a voltage applied to a gate of the amplification transistor (SF/DS) that performs readout (see Ukigaya, Fig.4 as shown above and see Ihara, Fig.2).  
Regarding Claims 8 and 13: Ukigaya discloses a photoelectric conversion device (see Ukigaya, Figs.1A and 4 as shown above and ¶ [0001]), comprising: 
a semiconductor substrate (100) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0020] and ¶ [0022]); 
a photoelectric conversion unit (30/PD) disposed inside the semiconductor substrate (100) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0020] and ¶ [0022]);
an amplification transistor (SF), having a gate electrode disposed on a first surface of the semiconductor substrate (100), configured to output a signal from the photoelectric conversion unit (30/PD) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0020]- ¶ [0022] and ¶ [0051]- ¶ [0054]); and 
a penetrating portion (10/20), disposed between the photoelectric conversion unit (30/PD) and the amplification transistor (SF) to surround the amplification transistor (SF) in a plan view, configured to penetrate through the semiconductor substrate (100) from the first surface of the semiconductor substrate (100) to a second surface that is a light incident surface of the semiconductor substrate (100) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0018]- ¶ [0022] and ¶ [0051]- ¶ [0054]), 
wherein the penetrating portion (10/20) surrounding the amplification transistor (SF) does not surround the photoelectric conversion unit (30/PD) in a plan view (note: the instant claim limitation is different from the instant disclosed invention because as shown in Fig.3 of the instant application discloses the penetrating portion (DTI) surrounding the amplification transistor (206) and the photoelectric conversion unit (201) in a plan view; hence, the applied prior art plan view is equivalent to the claimed disclosed invention) (see Ukigaya, Fig.4 as shown above) (as claimed in claim 8).
wherein a first well in which the amplification transistor (SF) is disposed is connected to a source or a drain of the amplification transistor (SF) (note: since the first well (p-type impurity region 60) in which the amplification transistor (SF) is disposed is a p-type, the source/drains of pixel transistor 90 necessarily requires to be an n-type doped region, for support see Ihara, Fig.7, ¶ [0071], and ¶ [0081], which teaches the first to fourth dopant regions 123a, 123b, 125a, and 125b and the common dopant region 123c of pixel transistor formed by ion-implanting dopants of which a conductivity type is opposite to that of the dopants of the well dopant layer 120) (see Ukigaya, Figs.1A and 4 as shown above, ¶ [0020]- ¶ [0023], ¶ [0030], and ¶ [0054]- ¶ [0055]) (as claimed in claim 13).  
Regarding Claim 9: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 8 as above. The combination of Ukigaya and Ihara further teaches wherein the penetrating portion (10/20) includes, in a cross-section intersecting with the first surface and the second surface, a first portion (upper portion of 10) having a first width, a second portion (20) having a width narrower than the first width, and a third portion (lower portion of 10) having a width wider than the width of the second portion (20) (note: a tapered penetrating portion 103/105 disclosed by secondary prior art Ihara as shown in Figs.6-7; therefore, it would have been obvious to one of ordinary skill in the art to replace the Ukigaya penetrating portion with another Ihara penetrating portion known to lead to isolating the device, because one of ordinary skill in the art would have been able to carry out such a substitution) (see Ukigaya, Fig.3D).  
Regarding Claim 10: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 9 as above. The combination of Ukigaya and Ihara further teaches wherein the penetrating portion (10/20/103/105) includes the first portion, the second portion, and the third portion in order in a direction from the first surface toward the second surface (see Ukigaya, Figs.1A and 4 as shown above, Fig.3D, and see Ihara, Figs.6-7). 
Regarding Claim 11: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 8 as above. The combination of Ukigaya and Ihara further teaches wherein the penetrating portion (10/20/103/105) is different in width between at a height same as the first surface and at a height same as the second surface (see Ukigaya, Figs.1A and 4 as shown above, Fig.3D, and see Ihara, Figs.6-7).  
Regarding Claim 14: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 8 as above. The combination of Ukigaya and Ihara further teaches wherein the semiconductor substrate (100) is a silicon substrate (see Ukigaya, Figs.1A and 4 as shown above and ¶ [0018]).  
Regarding Claim 15: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 9 as above. The combination of Ukigaya and Ihara further teaches wherein a shallow trench isolation (STI) structure (10) is disposed as an element isolation portion on the first surface (see Ukigaya, Figs.1A and 4 as shown above and ¶ [0018]).  
Regarding Claim 16: Ukigaya as modified teaches a photoelectric conversion device as set forth in claim 15 as above. The combination of Ukigaya and Ihara further teaches wherein an imaging system (see Ukigaya, Figs.1A and 4 as shown above and ¶ [0025]), comprising: 
the photoelectric conversion device (30/PD) according to claim 15 (see Ukigaya, Figs.1A and 4 as shown above); and 
a signal processing unit (1002) configured to process a signal output from the photoelectric conversion device (30/PD) (see Ukigaya, Figs.1A and 4 as shown above, Fig.9, and ¶ [0091]- ¶ [0092]).  
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ukigaya et al. (U.S. 2017/0287955 A1, hereinafter refer to Ukigaya) and Ihara (U.S. 2016/0043132 A1, hereinafter refer to Ihara) as applied to claim 10 above, and further in view of Takahashi et al. (U.S. 2020/0098798 A1, hereinafter refer to Takahashi).
Regarding Claim 12: Ukigaya as modified teaches a photoelectric conversion device as applied to claim 10 above. The combination of Ukigaya and Ihara is silent upon explicitly disclosing wherein the width of at least a part of the penetrating portion is 0.5 µm. 
Before effective fling date of the claimed invention the disclosed dimensions of penetrating portion were known in order to obtain a higher device performance.
For support see Takahashi, which teaches wherein the width of at least a part of the penetrating portion (113/111) is 0.5 µm (0.1 µm and 0.5 µm) (see Takahashi, Figs.22-23, ¶ [0023], ¶ [0030], and ¶ [0057]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ukigaya, Ihara, and Takahashi to enable the known width of at least a part of the penetrating portion (113/111) as taught by Takahashi in order to obtain a higher device performance (see Takahashi, Figs.22-23, ¶ [0023], ¶ [0030], and ¶ [0057]).
The combination of Ukigaya, Ihara, and Takahashi teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width of at least a part of the penetrating portion through routine experimentation and optimization to obtain a higher device performance because the width of at least a part of the penetrating portion is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ukigaya et al. (U.S. 2017/0287955 A1, hereinafter refer to Ukigaya) and Ihara (U.S. 2016/0043132 A1, hereinafter refer to Ihara) as applied to claim 15 above, and further in view of Ota (U.S. 2018/0270405 A1, hereinafter refer to Ota).
Regarding Claim 17: Ukigaya as modified teaches a photoelectric conversion device as applied to claim 15 above. The combination of Ukigaya and Ihara further teaches wherein a movable body (see Ukigaya, Figs.1A and 4 as shown above, Fig.9, and ¶ [0091]- ¶ [0092]), comprising: 
the photoelectric conversion device (30/PD) according to claim 15 (see Ukigaya, Figs.1A and 4 as shown above, Fig.9, and ¶ [0091]- ¶ [0092]); however, the combination of Ukigaya and Ihara is silent upon explicitly disclosing wherein a distance information acquisition unit configured to acquire, from a parallax image based on a signal from the photoelectric conversion device, distance information to an object; and 
a control unit configured to control the movable body based on the distance information.
Before effective filing date of the claimed invention the disclosed distance information acquisition unit configured to acquire, from a parallax image based on a signal from the photoelectric conversion device, distance information to an object; and 
a control unit configured to control the movable body based on the distance information.
For support see Ota, which teaches wherein a distance information acquisition unit configured to acquire, from a parallax image based on a signal from the photoelectric conversion device, distance information to an object (see Ota, Fig.16 and ¶ [0146]- ¶ [0148]); and 
a control unit configured to control the movable body based on the distance information (see Ota, Fig.16 and ¶ [0146]- ¶ [0148]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ukigaya, Ihara, and Ota to enable a distance information acquisition unit as taught by Ota in order to configure to acquire, from a parallax image based on a signal from the photoelectric conversion device, distance information to an object and to enable the control unit as taught by Ota to configure to control the movable body based on the distance information (see Ota, Fig.16 and ¶ [0146]- ¶ [0148]).
Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896